Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 1 of 6
          Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 2 of 6



awards, a Sea Service Deployment Ribbon, a Good Conduct Medal, and four Meritorious Mast
awards. He was honorably discharged in 1989. Mr. Meyers received his bachelor’s degree in
1992 from Columbia University and a master’s degree in business administration in 1999 from
Fordham University. After working in securities lending at ING Barings and BNP Paribas, he
joined Banca IMI in 2001, where he worked until 2016. Between 2016 and 2019, Mr. Meyers
worked at INTL FCStone Financial. He currently operates his own consulting firm, Inwood Hill
Global Consulting LCC, which he formed in April 2019.

       Mr. Meyers has no criminal history.

   B. Guilty Plea and Criminal Conduct

        On June 27, 2019, Mr. Meyers pled guilty to a one-count Information (ECF No. 2)
charging him with violating the Sherman Antitrust Act, 15 U.S.C. § 1, for his participation in a
conspiracy to rig bids to borrow pre-release ADRs. From at least as early as March 2012 and
continuing until at least August 2014, Mr. Meyers and his co-conspirators—IMI, other broker-
dealers, and their securities lending employees—coordinated their bids to U.S. depository banks
in an effort to suppress the rates at which they all could borrow pre-release ADRs.

        Worldwide, there are thousands of publicly traded companies that list their shares of
common stock only on foreign stock exchanges, not in the United States. Most U.S. investors
are unable to purchase or sell such foreign shares, which also are known as “ordinary” shares.
However, the U.S. Securities and Exchange Commission permits four U.S. depository banks to
create financial instruments, known as ADRs, which each represent one or more foreign ordinary
shares and can be traded in the United States. Through the purchase and sale of ADRs, U.S.
investors are able to gain exposure to—including the ability to receive dividends from—
companies whose ordinary shares are listed only on foreign exchanges.

        In order to create an ADR in the United States, the depository bank is required to ensure
that the corresponding ordinary share(s) are taken out of circulation in the foreign country. That
process is known as “custodying” the ordinary shares. Subject to certain regulatory
requirements, U.S. depository banks are permitted to release ADRs a short time before the
foreign ordinary shares are custodied—ADRs sold or lent by U.S. depository banks in that
circumstance are known as “pre-release ADRs.”

         Prior to September 2014, there was significant, predictable demand for pre-release ADRs
that corresponded to ordinary shares of a number of foreign companies each time one of those
companies was about to issue a dividend. That demand derived largely from the ability of U.S.
financial institutions, via a series of short-term loans of the ADRs, to place the ADRs in
possession of tax-advantaged institutions (such as public pension funds or university endowment
funds) on the ex-dividend date (i.e., the date on which the current holder of the ADR is entitled
to receive the upcoming dividend). Because the tax-advantaged institutions holding the ADRs
on the ex-dividend date were not subject to foreign tax withholding (the amounts of which varied
over time and by the issuing company’s home country, but typically ranged from 15% to 30% of
the dividend), that “avoided tax” became available for distribution among all of the various
institutions that participated in the transactions required to place the ADRs temporarily with the
tax-advantaged institutions.
                                                2
          Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 3 of 6



         The division of the avoided tax among the various institutions participating in the series
of short-term ADR loans historically was determined largely by bilateral negotiations, with each
firm haggling for higher rates when it was the lender and for lower rates when it was the
borrower. For broker-dealers such as IMI, profitability was determined primarily by: (i) the
number of ADRs it was able to borrow and then lend, and (ii) the spread between the effective
rate it paid the U.S. depository bank to borrow the ADRs and the effective rate(s) it charged the
investment banks, hedge funds, or other intermediaries to lend them the ADRs.

        Prior to March 2012, IMI and other broker-dealers competed against one another both to
contract with intermediaries who wanted to borrow pre-release ADRs (i.e., downstream
transactions) and to secure large allocations of pre-release ADRs on favorable terms from the
U.S. depository banks (i.e., upstream transactions). Beginning no later than March 2012, though,
IMI and its co-conspirators, through their securities lending traders such as Mr. Meyers, began
coordinating their bids to the U.S. depository banks for the rates they would pay to borrow pre-
release ADRs in an effort to suppress the rates at which they all could borrow pre-release ADRs.

        In furtherance of the conspiracy, Mr. Meyers and his co-conspirators communicated
through private chat rooms, phone calls, text messages, and in-person meetings. During these
communications, they reached agreements to suppress and eliminate competition by rigging bids
to borrow pre-release ADRs, on many occasions agreeing they all would submit the same bid.
On at least 30 occasions within the period of the conspiracy, IMI reached an agreement with one
or more co-conspirators as to the bids they would submit to U.S. depository banks for the rates
they would pay to borrow pre-release ADRs.

   C. Volume of Affected Commerce Calculation

        The volume of commerce attributable to a defendant for sentencing purposes in an
antitrust case is the volume of commerce “done by him or his principal in goods or services that
were affected by the violation.” U.S.S.G. § 2R1.1(b)(2). In this case, the conspiracy targeted the
portion of the dividend payments that otherwise would have been subject to foreign tax
withholding. The parties accordingly have agreed that the volume of affected commerce
attributable to Mr. Meyers is equal to the avoided tax generated by pre-release ADRs that
Mr. Meyers’ employer, IMI, borrowed pursuant to rigged bids.

       The government thus used the following methodology to calculate volume of commerce:

      The government identified specific transactions in which IMI employees demonstrably
       carried out the antitrust conspiracy by coordinating their bids with co-conspirators;

      The government identified the number of pre-release ADRs IMI borrowed pursuant to
       each such collusive bid;

      The government determined both (i) the dividend paid per share of each tainted pre-
       release ADR IMI borrowed and (ii) the foreign tax withholding rate that would have been
       applied to such dividends had they not been held by tax-advantaged entities over ex-
       dividend date;


                                                 3
         Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 4 of 6



      The government then calculated the dollar amount of “tax avoided” for each such share
       by multiplying its dividend rate by its associated tax withholding rate, and calculated the
       total “tax avoided” for each transaction by multiplying that per-share “tax avoided” figure
       by the number of pre-release shares of the ADR issue that IMI borrowed pursuant to its
       collusive bid;

      Finally, the government summed up the total “tax avoided” amounts of all the pre-release
       ADR shares IMI borrowed pursuant to collusive bids.

       The government believes this methodology is a fair and appropriate way to calculate the
volume of commerce attributed to Mr. Meyers for Guidelines purposes. The government
followed this same methodology in calculating the commerce attributable to IMI, and a
comparable methodology for co-conspirator International and Commercial Bank of China
Financial Services (“ICBC”) based on ICBC’s bids and shares, as reflected in their respective
plea agreements. See 19-cr-349-JPO (IMI); 19-cr-446-JPO (ICBC).

        Based on this methodology, the government calculates the volume of commerce for
Mr. Meyers to be $15,765,052. For an individual defendant like Mr. Meyers, the Guidelines fine
range is from one to five percent of the volume of commerce, i.e., $157,651–$788,253. See
U.S.S.G. § 2R1.1(c)(1).

   D. Sentencing Guidelines Calculation

       Pursuant to the Rule 11(c)(1)(B) Plea Agreement between the government and
Mr. Meyers, the government does not recommend any specific sentence. (Plea Agreement,
Govt. Ex. 1, June 27, 2019 Plea Hrg. ¶ 11). However, the government and Mr. Meyers jointly
recommend that the Court apply the following Sentencing Guidelines analysis and calculations:

       (a)     Base Offense Level, U.S.S.G. § 2R1.1(a)                             12

       (b)     Non-Competitive Bids, U.S.S.G. § 2R1.1(b)(1)                       +1

       (c)     Volume of Commerce > $10M, U.S.S.G. § 2R1.1(b)(2)                  +4

       (d)     Acceptance of Responsibility, U.S.S.G. § 3E1.1(a), (b)              -3

       (e)     Resulting Offense Level                                            14

       (f)     Fine Range, U.S.S.G. § 2R1.1(c)(1)                  $157,651–$788,253

(Plea Agreement ¶ 14). Because Mr. Meyers has no criminal history and is therefore in criminal
history category I, his sentencing guidelines imprisonment range is 15-21 months.

   E. Restitution

       In light of the availability of civil causes of action, which potentially provide for a
recovery of a multiple of actual damages, the government and Mr. Meyers jointly recommend

                                                4
Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 5 of 6
Case 1:19-cr-00429-PAE Document 35 Filed 11/14/19 Page 6 of 6
